DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 8/26/2021 which was in response to the office action mailed on 5/17/2021 (hereinafter the prior office action).
Claim(s) 1-36 is/are pending. 
Claim(s) 1, 10, 28 and 31-36 is/are amended.
Claim(s) 1, 10, 28 and 31 is/are independent.

Response to Arguments
Applicant’s arguments, filed on 8/26/2021, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 9-10 in “Remarks” that “the combination of Importico and Zadeh do not disclose "[a]n intelligent recycling system... [that] performs Natural Event Processing (NEP) based on converted input data from a plurality of different types of sensors, thereby learning traits and habits of the first user discarding waste to improve waste management and recycling efficiency of the intelligent recycling system," in combination with other elements of the claim.” Applicant further elaborates in Pg. 10 that “Importico merely discloses and utilizes a single type of sensor (i.e. scales 44, 46) and fails to disclose "[a]n intelligent recycling system…[that] performs Natural Event Processing (NEP) based on converted input data from a plurality of different types of sensors, thereby learning traits and habits of the first user 

Examiner respectfully disagrees because it is Zadeh, and not Importico, that teaches a plurarlity of different types of sensors (Zadeh, Para. 2124, 2125, 2220). Thus, it is the combination of Importico and Zadeh, and not Importico itself, that teaches the intelligent recycling system as recited in the claim(s). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 



Further, Applicant mentions in Pg. 11 in “Remarks” that “Zadeh does not disclose Natural Event Processing (hereinafter, "NEP"), and particularly "[a]n intelligent recycling system…[that] performs Natural Event Processing (NEP) based on converted input data from a plurality of different types of sensors, thereby learning traits and habits of the first user discarding waste to improve waste management and recycling efficiency of the intelligent recycling system," as recited in Applicant's claim 1. (emphasis added).” Applicant further describes in Pg. 11-12 the difference between NEP and NLP. Thereafter, Applicant states in Pg. 12 that “while the combination of Importico and Zadeh may result in a variation, such as Natural Event Prediction, this is also not Natural Event Processing, as disclosed in Applicant's claimed 

Examiner respectfully disagrees because, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., details regarding how Applicant’s NEP, as well as details regarding how Applicant’s Natural Event Processing, are different from what is taught by the combination of Importico and Zadeh) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, with respect to Natural Event Prediction, the cited portions of Zadeh has been used to teach Natural Language Processing, which teaches Applicant’s NEP. 



Further, Applicant mentions in Pg. 12 in “Remarks” that “Further, Importico's version of an alleged "intelligent recycling system" also does not analyze user selection utilizing a NEP learning engine based on converted input data from a plurality of different types of sensors. See generally Importico.”

Examiner respectfully disagrees because of Examiner’s response to arguments as outlined above, as well as the rejection as outlined below. The rest of the above comments being general and not explaining how Importico does not teach, Examiner again refers to the response In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Importico (U.S. Pat. No. 7,422,144) (hereinafter “Importico”) in view of Zadeh et al. (U.S. Pub. No. 2014/0201126) (hereinafter “Zadeh”).

Regarding claim 1, Importico teaches an intelligent recycling system (Col. 3 Lines 57-65 - - recycling system to separate trash used)

comprising a plurality of interfaces each associated with a first user on each floor (Fig. 2, 3 - - user access panel consisting of touch panel 30 and keypad 28 included in each floor)

that transmits selection of the first user to a primary 5hardware controller interface, (Fig. 1 - - computer system 48 used; Fig. 2 - - controller 26 receives user selection from access panel 30)

which stores selected information of a first user selections for analytics, (Col. 4 Lines 39-41 - - computer stores data)

(Fig. 1, Col. 4 Lines 24-30 - - sorter/diverter 14 is controlled by controller 26 as per selection on user touch panel 30)

weighs discarded materials in corresponding bins, (Fig. 1 - - scales 42, 44 and 46 measure weight of various types of recyclable trash)

…the first user discarding waste to improve waste management and recycling efficiency of the intelligent recycling system. (Col. 2 Lines 40-49 - - user discards trash or recyclable material; Col. 5 Lines 1-4 - - system increases recycling efficiency and improves waste management)


But Importico does not explicitly teach records an event, and performs Natural Event Processing (NEP) based on converted input data from a plurality of different types of sensors, thereby learning traits and habits of the first user…to improve…the intelligent…system.

However, Zadeh teaches records an event, and performs Natural Event Processing (NEP) based on converted input data from a plurality of different types of sensors, thereby learning traits and habits of the first user…to improve…the intelligent…system.  (Para. 95 - - Natural Language Processing (NLP) used in conjunction with event prediction in order to evolve intelligence of system, thus yielding Natural Event Processing (NEP); Para. 1372 - - habits/behavior of user used to evolve system; Para. 2124, 2125 - - information obtained from sensors or detectors; Para. 2220 - - different types of sensors used)

Importico and Zadeh are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain data gathered based on user interaction with an intelligent system, and storing the data for analytics/correlation.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Importico, by incorporating the above limitation(s) as taught by Zadeh.

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 2, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the intelligent recycling system utilizes the Natural Event 10Processing (NEP) to enhance operations by Bayesian protocols.  (Para. 2223 - - Bayesian theory used along with NLP invention)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 3, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the Natural Event Processing (NEP) utilizes probability Boolean comparators to determine proper operation and improved functionality of the intelligent recycling system.  (Para. 633 - - comparing performed between probability values in order to improve system intelligence)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 4, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the plurality of first user interfaces on each floor utilizes a 15single wire data protocol to communicate between nodes on each floor to signal proper operation and function of the intelligent recycling system.  (Para. 1641 - - wired data protocol used to communicate; Para. 181 - - nodes used to understand relationship between objects, i.e. controllers on each floor)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 5, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the plurality of first user interfaces on each floor utilizes a wireless data protocol to communicate between nodes on each floor to signal proper operation and function of the intelligent recycling system.  (Para. 1641 - - wireless data protocol used to communicate; Para. 181 - - nodes used to understand relationship between objects, i.e. controllers on each floor)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 206, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the plurality of interfaces associated with the first user on each floor utilize a single wire data protocol to communicate between a first user interface and a hardware control interface associated with the first user interface. (Para. 1641 - - wireless data protocol used to communicate; Para. 159 - - smart devices and connected appliances, i.e. user and hardware control interfaces)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 7, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the plurality of interfaces associated with the first user on each floor utilize a wireless data protocol to communicate between a first user interface and a hardware control interface. (Para. 1641 - - wired data protocol used to communicate; Para. 159 - - smart devices and connected appliances, i.e. user and hardware control interfaces)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 8, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the Bayesian Protocols include an improvement of operations using an adaptive neural network learning of the analytics.  (Para. 1381 - - training module such as a neural network used for improvement; Para. 2223 - - Bayesian theory used along with NLP invention)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 9, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the Natural Event Processing (NEP) include an improvement of operations using an adaptive neural network learning of the analytics.  (Para. 1381 - - training module such as a neural network used for improvement; Para. 95 - - Natural Language Processing (NLP) used in conjunction with event prediction in order to evolve intelligence of system, thus yielding natural event processing)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 10, Importico teaches an intelligent recycling system (Col. 3 Lines 57-65 - - recycling system to separate trash used)

utilizing Natural Event Processing (NEP) (Para. 95 - - Natural Language Processing (NLP) used in conjunction with event prediction in order to evolve intelligence of system, thus yielding Natural Event Processing (NEP))

comprising a memory for storing instructions, and a processor connected to the memory and configured to execute the instructions (Fig. 1 - - computer system 48 is connected to intelligent recycling system)

(Fig. 3 - - user can select on panel 30 of each floor from among several recycling options)

… wherein the second control interface controls the rotation of a sorter or diverter device, which corresponds to the first user choice,  (Fig. 1 - - diverter 14 turned corresponding to user selection)


But Importico does not explicitly teach which communicates to a first control interface, which in turn communicates to a second control interface,
wherein the NEP is based on converted input data from a plurality of different types of sensors.

However, Zadeh teaches which communicates to a first control interface, which in turn communicates to a second control interface, (Para. 1641 - - wired/wireless data protocol used to communicate; Para. 159 - - smart devices and connected appliances, i.e. first and second interfaces)

and wherein the NEP is based on converted input data from a plurality of different types of sensors. (Para. 2124, 2125 - - information obtained from sensors or detectors; Para. 2220 - - different types of sensors used)

Importico and Zadeh are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain data gathered based on user interaction with an intelligent system, and storing the data for analytics/correlation.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Importico, by incorporating the above limitation(s) as taught by Zadeh.

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 11, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Importico further teaches wherein the first user interface on each floor contains individual 5proper operational instructions sufficient to control the system if system failure of said second control interface makes the second control interface unavailable.  (Col. 2 Lines 5-14 - - tenants can manually operate turntable in case interface is unavailable; see related 112 rejection for system failure of said second control interface is unavailable)



Regarding claim 12, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Importico further teaches wherein the first user interface on each floor contains a power backup device which ensures proper operation of functionality in case of system failure thereby ensure each node still communicates and properly operates during a power 10failure.  (Col. 1 Lines 62-37 - - power unit is provided for providing power to diverter)



Regarding claim 13, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Importico further teaches wherein the second control interface, which controls the sorter or diverter rotation, returns the sorter or diverter to a home position to ensure that any discarded material will fill the respective bin which was selected by the first user on the first user interface during power outages.  (Col. 4 Lines 42-67 - - diverter diverts to first trash receptacle 16, where additional receptacles 18, 20 are used only when chosen by user, i.e. respective bin which was selected by user)



Regarding claim 14, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the second control interface, which controls the sorter or diverter, utilizes an intelligent Natural Language Processor (NLP) and a 15Bayesian neural network for analytics of each event for adaptive usage statistics.  (Para. 2223 - - Bayesian theory used along with NLP invention)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 15, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the adaptive usage statistics is derived from deviations of prior usage events.  (Para. 1955 - - deviation/difference on past/prior data used to optimize model)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 16, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Importico further teaches wherein the adaptive usage statistics includes weight as a statistical element.  (Fig. 1 - - scales 42, 44 and 46 measure weight of various types of recyclable trash, where computer 48 stores weight data)



Regarding claim 17, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Importico further teaches wherein the adaptive usage statistics includes a genre of discarded 20materials weight as a statistical element. (Fig. 1 - - scales 42, 44 and 46 measure weight of various types of recyclable trash, where computer 48 stores weight data corresponding to scales which correspond to different types/genre of discarded materials)



Regarding claim 18, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Importico further teaches wherein the adaptive usage statistics includes time of discarded material weight as a statistical element. (Col. 4 Lines 42-67 - - weight of discarded material over a period of time for a particular user is used)



Regarding claim 19, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Importico further teaches wherein the adaptive usage statistics includes a date of discarded material weight as a statistical element. (Col. 4 Lines 42-67 - - weight of discarded material over a period of time for a particular user is used)



Regarding claim 2520, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the statistical element is utilized to generate adaptive usage statistics which is recorded, analyzed and utilized for future comparison of predictive modeling of discarded waste.  (Para. 95 - - recorded data analyzed for event prediction using artificial intelligence techniques)

Zadeh (Para. 3208).



Regarding claim 21, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the predictive modeling determines when a recycle bin is full, about to be full, or in need of proper maintenance.  (Para. 1613 - - control systems include self-diagnosis and self-repair robots, i.e. maintenance; Para. 95 - - recorded data analyzed for event prediction using artificial intelligence techniques)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 3022, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the predictive modeling determines operational usage and selection, which is converted into a graphical representation and can be shared over a network or (Para. 1408 - - data can be represented in graphical manner; Para. 1641 - - communication performed through network)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 23, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Importico further teaches a system for accessing, monitoring, altering or upgrading the Natural Event Processor (NEP) of claim 2, which creates the intelligent recycling system (Fig. 2 - - controller 26 receives user selection from access panel 30)

Zadeh further teaches over a remote network.  (Para. 1641 - - communication performed through network)

Importico and Zadeh are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain data gathered based on user interaction with an intelligent system, and storing the data for analytics/correlation.

Importico, by incorporating the above limitation(s) as taught by Zadeh.

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 24, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein accessing, monitoring, altering or upgrading the intelligent recycling system can be done on a wireless network.  (Para. 157 - - invention can be applied with mobile/phone devices)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 525, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein accessing, monitoring, altering or upgrading can be done on a Personal Area Network.  (Para. 1641 - - communication performed through network)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 26, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the personal area network is an intranet. (Para. 1641 - - communication performed through network)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 27, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the personal area network is the Internet.  (Para. 1641 - - communication performed through Internet)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 28, Importico teaches an intelligent recycling system (Col. 3 Lines 57-65 - - recycling system to separate trash used)

utilizing Natural Event Processing (NEP) (Para. 95 - - Natural Language Processing (NLP) used in conjunction with event prediction in order to evolve intelligence of system, thus yielding Natural Event Processing (NEP))

comprising a memory for storing instructions, and a processor connected to the memory and configured to execute the instructions (Fig. 1 - - computer system 48 is connected to intelligent recycling system)


(Fig. 1 - - scales 42, 44 and 46 measure weight of various types of recyclable trash and computer 48 stores weight data)


But Importico does not explicitly teach recorded in a central processing server 10for analytics,
wherein the NEP is based on converted input data from a plurality of different types of sensors.

However, Zadeh teaches recorded in a central processing server 10for analytics.  (Para. 1641 - - data can be stored in server for analytics)

wherein the NEP is based on converted input data from a plurality of different types of sensors. (Para. 2124, 2125 - - information obtained from sensors or detectors; Para. 2220 - - different types of sensors used)

Importico and Zadeh are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain data gathered based on user interaction with an intelligent system, and storing the data for analytics/correlation.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the Importico, by incorporating the above limitation(s) as taught by Zadeh.

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 29, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the weight of recyclable material is converted from an analog signal to data and is transferred via single wire data protocols utilizing conductive wire modulation schemes to a remote destination where the central processing server resides.  (Para. 1641 - - wired data protocol used to communicate over conductive wire; Para. 677 - - analog signal is converted to data; Para. 2634 - - data can be in remote servers; see related 112 rejection for utilizing conductive wire modulation schemes found in Power Line Carrier operations)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 30, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches where weight of recyclable material is converted from an 15analog signal to data and is transferred via wireless data protocols utilizing conductive wire modulation schemes found in Power Line Carrier operations to a remote destination where the central processing server resides.  (Para. 1641 - - wireless data protocol used to communicate over conductive wire; Para. 677 - - analog signal is converted to data; Para. 2634 - - data can be in remote servers; see related 112 rejection for utilizing conductive wire modulation schemes found in Power Line Carrier operations)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 31, Importico teaches a system of selector control for an intelligent recycling system (Col. 3 Lines 57-65 - - recycling system to separate trash used)

(Para. 95 - - Natural Language Processing (NLP) used in conjunction with event prediction in order to evolve intelligence of system, thus yielding Natural Event Processing (NEP))

wherein a first user interface on each floor makes a selection, (Fig. 2, 3 - - user access panel consisting of touch panel 30 and keypad 28 included in each floor)

…a first user selection on the first user 20interface on each floor prior to a diverter rotation to perspectively selected recycle bins.  (Fig. 1, Col. 4 Lines 24-30 - - sorter/diverter 14 is controlled by controller 26 as per selection on user touch panel 30)


But Importico does not explicitly teach based on converted input data from a plurality of different types of sensors,
wherein determination of the proper selection is made by utilizing the plurality of different types of sensors sufficient to determine if deposited material matches a first user selection

However, Zadeh teaches based on converted input data from a plurality of different types of sensors, (Para. 2124, 2125 - - information obtained from sensors or detectors; Para. 2220 - - different types of sensors used)

(Para. 2124, 2125 - - data analytics used for finding correlations/matches on information obtained from sensors or detectors)

Importico and Zadeh are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain data gathered based on user interaction with an intelligent system, and storing the data for analytics/correlation.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Importico, by incorporating the above limitation(s) as taught by Zadeh.

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 32, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein the first user selection is determined to match based on the plurality of different types of sensors, (Para. 2124, 2125 - - data analytics used for finding correlations/matches on information obtained from sensors or detectors)

Importico further teaches and the diverter rotates to a determined position for discarded waste and a door is made available.  (Fig. 1, Col. 4 Lines 24-30 - - sorter/diverter 14 is controlled by controller 26 as per selection on user touch panel 30)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 33, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein when the first user selection is determined to not match based on the plurality of different types of 25sensors, the diverter stays in position, and a request for redetermination of deposit is made to match the sensor information (Para. 2124, 2125 - - data analytics used for finding correlations/matches on information obtained from sensors or detectors; Para. 2080 - - indicators used for approval or confirmation, i.e. request for determination, in order to match sensor information)

Importico further teaches prior to moving the diverter into a determined position and allowing discarded waste through a door, which becomes available to the first user.  (Fig. 1, Col. 4 Lines 24-30 - - sorter/diverter 14 is controlled by controller 26 as per selection on user touch panel 30)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Regarding claim 35, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
Zadeh further teaches wherein at least a first type of sensor is a Laser Scanner. (Para. 2915 - - laser scanning used; also see related 112 rejection(s) related to the term “Thermal Mass Density Identification”)

One of ordinary skill in the art would have been motivated to do this modification in order to provide data communication for very efficient and fast algorithms, as suggested by Zadeh (Para. 3208).



Claim(s) 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Importico in view of Zadeh and further in view of PRINGLE et al. (U.S. Pub. No. 2018/0042582) (hereinafter “Pringle”).

Regarding claim 34, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
But the combination of Importico and Zadeh does not explicitly teach wherein at least a first type of sensor is an Ultra Sonic Transducer.

However, Pringle teaches wherein at least a first type of sensor is an Ultra Sonic Transducer.  (Para. 373, 379 - - ultrasound transducers used to detect/sense)

Importico and Zadeh are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain data gathered based on user interaction with an intelligent system, and storing the data for analytics/correlation.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Importico and Zadeh, by incorporating the above limitation(s) as taught by Pringle.

One of ordinary skill in the art would have been motivated to do this modification in order to probe and identify physical data using sensors, as suggested by Pringle (Para. 11).



Regarding claim 36, the combination of Importico and Zadeh teaches all the limitations of the base claim(s).
But the combination of Importico and Zadeh does not explicitly teach wherein at least a first type of sensor is a Maldi density Scanner

However, Pringle teaches wherein the sensor is a Matrix Assisted Laser Desorption Identification density Scanner (Para. 228 - - MALDI scanning used, where MALDI is Matrix Assisted Laser Desorption Identification density Scanner)

Importico and Zadeh are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain data gathered based on user interaction with an intelligent system, and storing the data for analytics/correlation.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Importico and Zadeh, by incorporating the above limitation(s) as taught by Pringle.

One of ordinary skill in the art would have been motivated to do this modification in order to probe and identify physical data using sensors, as suggested by Pringle (Para. 11).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2011/0046775 by Bailey et al., which discloses facility-wide mixed mail sorting and sequencing system for improving product processing operations (Abstract).
U.S. Pat. No. 5,390,863, by Tondo, which discloses refuse disposal and recycling apparatus for high rise buildings having a refuse chute including a carousel holding a plurality of refuse bins (Abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119